Title: Treasury Department Circular to the Collectors of the Customs, 10 February 1794
From: Treasury Department,Hamilton, Alexander
To: Collectors of the Customs



Treasury Department, February 10th. 1794.
Sir,

A Provisory arrangement has been agreed upon with the Ambassador of Great Britain contained in a letter from the Secretary of State to him dated the 26th December last, to ascertain the losses by detention, waste, or spoliation, sustained by such vessels the property of subjects of Great Britain, as have been or shall be captured by French Privateers armed and equipped in the Ports of the United States, and brought within any Port of the United States.
In order that these measures may be taken with as little delay as circumstances will permit, I have to request that you will whenever applied to by any of the Consuls of Great Britain, in concert with the Consul, appoint persons to establish the value of such vessels and cargoes, at the times of their Capture and of their arrival in the Port into which they are brought, according to their value in such Ports; transmitting to me the documents of the proceedings in each case.
I am, Sir,   With consideration,   Your Obedient Servant,

A Hamilton

